Case 2:17-cv-00345-JNL Document 136 Filed 08/13/21 Page 1 of 1                       PageID #: 701




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE


Samuel Hooker

      v.                                                         Case No. 17-cv-345-JL

United States of America




                                                ORDER

           After due consideration of the objection filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated June 7, 2021.


           SO ORDERED.

                                                        ____________________________
                                                        Joseph N. Laplante
                                                        United States District Judge

Date: August 13, 2021

cc:        Chloe F. P. Golden, Esq.
           Courtney H. G. Herz, Esq.
           James D. Concannon, AUSA
